DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 01/08/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 10,524,631, cited on 01/05/2022 IDS), in view of Babenhauserheide et al. (US 9,615,710, cited on 01/05/2022 IDS).
Regarding claim 1, Pfeiffer discloses, in fig. 2, a liquid-permeable brush roll (cleaning roller 2) comprising: 
a main body having a radial surface (hollow body 3 has a radial surface); 
a cavity having an open end (liquid space 4 has an open end), the cavity extending within the main body (the liquid space 4 extends within the hollow body 3) and being configured to store a cleaning fluid therein (abstract, the hollow body 3 has an internal liquid space); and 
one or more weep holes defined in the radial surface of the main body and fluidly coupled to the cavity (hollow body openings 5, 10 are disposed on the radial surface of the hollow body 3 and they are fluidly coupled to the liquid space 4), but Pfeiffer does not disclose explicitly a stopper removably coupled to the main body at the open end of the cavity.
Babenhauserheide teaches, in an analogous floor cleaning field of endeavor, a liquid-permeable brush roll (fig. 3, a care apparatus 10 having a roller body 11) comprising a stopper removably coupled to the main body at the open end of the cavity (fig. 3, a closure cap 15 is coupled to the roller body 11 at the end of an open end of the cavity; col. 5, ln 4-6, at least one of closure caps 15 can be removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning roll of Pfeiffer to provide the stopper as taught by Babenhauserheide so that the cleaning fluid is dispensed only through the weeping holes to wet the outer sheath for effective mopping of the floor. In addition, the stopper can be removed for convenient refilling of the cleaning fluid into the cavity of the cleaning roll.

Regarding claim 2, Pfeiffer as modified by Babenhauserheide teaches the liquid-permeable brush roll as in claim 1, further comprising an outer sheath configured to slidably engage the radial surface of the main body (Pfeiffer, fig. 2, sponge body 12 and cleaning cloth 13 can be slidably engaged to the radial surface of the hollow body 3).  

Regarding claim 3, Pfeiffer as modified by Babenhauserheide teaches the liquid-permeable brush roll as in claim 2, wherein the outer sheath is removably coupled to the main body (Pfeiffer, fig. 2 and col. 6, ln 50-51, the hollow body 3 is enveloped by the sponge body 12, and they may rotate together. But the sponge body is not permanently fixed to the hollow body 3, therefore, it should be removable).  

Regarding claim 4, Pfeiffer as modified by Babenhauserheide teaches the liquid-permeable brush roll as in claim 2, wherein the outer sheath includes an absorbent material (Pfeiffer, col. 6, ln 51-67, the cleaning cloth 13 is a microfiber cloth. Liquid is squeezed out of the sponge body 12 and the cleaning cloth 13 to be applied to a surface to be cleaned, therefore, the sponge body and the cleaning cloth are absorbent material).  

Regarding claim 5, Pfeiffer as modified by Babenhauserheide teaches the liquid-permeable brush roll as in claim 1, wherein the stopper includes an attachment mechanism configured to engage with a drive mechanism that is configured to cause the liquid- permeable brush roll to rotate (Babenhauserheide, fig. 3 and col. 4, ln 50-64, the closure cap 15 comprises an outwardly protruding collar 16 and a concentric bearing rim 17. The bearing rim serves to rotatably mount the roller body 11 on the floor care device. The bearing rim 17 may be configured to engage with a drive mechanism in order to rotate the care apparatus 10).  

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2018/0338656), hereinafter Carter, in view of Pfeiffer and Babenhauserheide.
Regarding claim 6, Carter discloses, in fig. 1, a cleaner (robotic cleaning apparatus 100) comprising: 
a chassis (housing 110); and 
a brush roll (brush roll 122) rotatable relative to the chassis (para. [0020], the brush roll 122 may be configured to rotate about a rotating axis), the brush roll including: 
a main body having a radial surface (see fig. 1, a main body of the brush roll 122 has a radial surface), but Carter does not disclose the brush roll is a liquid-permeable brush roll including: a cavity having an open end, the cavity extending within the main body and being configured to store a cleaning fluid therein; and one or more weep holes defined in the radial surface of the main body and fluidly coupled to the cavity.  
Pfeiffer teaches, in an analogous floor cleaning field of endeavor, the liquid-permeable brush roller (fig. 2, cleaning roller 2) including a cavity having an open end (fig. 2, liquid space 4 has an open end), the cavity extending within the main body (fig. 2, the liquid space 4 extends within the hollow body 3) and being configured to store a cleaning fluid therein (abstract, the hollow body 3 has an internal liquid space); and one or more weep holes defined in the radial surface of the main body and fluidly coupled to the cavity (fig. 2, hollow body openings 5, 10 are disposed on the radial surface of the hollow body 3 and they are fluidly coupled to the liquid space 4).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush roll of Carter to replace it with a liquid-permeable brush roller as taught by Pfeiffer in order to use the cleaner as a mopping device by applying liquid onto a floor surface during a cleaning operation.
However, Carter and Pfeiffer still do not teach a stopper removably coupled to the main body at the open end of the cavity
Babenhauserheide teaches, in the analogous floor cleaning field of endeavor, the liquid-permeable brush roll (fig. 3, a care apparatus 10 having a roller body 11) comprising a stopper removably coupled to the main body at the open end of the cavity (fig. 3, a closure cap 15 is coupled to the roller body 11 at the end of an open end of the cavity; col. 5, ln 4-6, at least one of closure caps 15 can be removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush roll of Carter as modified by Pfeiffer to provide the stopper as taught by Babenhauserheide so that the cleaning fluid is dispensed only through the weeping holes to wet the outer sheath for effective mopping of the floor. In addition, the stopper can be removed for convenient refilling of the cleaning fluid into the cavity of the cleaning roll.

Regarding claim 7, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 6, wherein the liquid-permeable brush roll is removably coupled to the chassis (Carter, para. [0032], the brush roller 122 may be removable).  

Regarding claim 8, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 6, further comprising a dry cleaning agitator (Carter, fig. 1 and para. [0023], the robotic cleaning apparatus 100 comprises side brushes 121 to sweep debris).  

Regarding claim 9, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 8, wherein one or more of the liquid-permeable brush roll is configured to float relative to the chassis (Babenhauserheide, fig. 1 and col. 5, ln 55-61, the care apparatus 10 can be pressed against the floor by spring force, therefore, it may move up or down relative to a housing 2 depending a surface of the floor to be cleaned).  

Regarding claim 10, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 6, wherein the liquid-permeable brush roll further includes an outer sheath configured to slidably engage the radial surface of the main body (Pfeiffer, fig. 2, as explained in claim 2 above, the sponge body 12 and the cleaning cloth 13 can be slidably engaged to the radial surface of the hollow body 3).  

Regarding claim 11, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 10, wherein the outer sheath is removably coupled to the main body (Pfeiffer, fig. 2 and col. 6, ln 50-51, as explained in claim 3 above, the hollow body 3 is enveloped by the sponge body 12, and it is removable).  

Regarding claim 12, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 10, wherein the outer sheath includes an absorbent material (Pfeiffer, col. 6, ln 51-67, as explained in claim 4 above, the cleaning cloth 13 is a microfiber cloth. Liquid is squeezed out of the sponge body 12 and the cleaning cloth 13 to be applied to a surface to be cleaned, therefore, the sponge body and the cleaning cloth are the absorbent material).  

Regarding claim 13, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 6, further comprising a drive mechanism configured to cause the liquid-permeable brush roll to rotate (Carter, para. [0022], the brush roll 122 may be coupled to one or more motors 123a, 123b to impart rotation).  

Regarding claim 14, Carter as modified by Pfeiffer and Babenhauserheide teaches the cleaner as in claim 13, wherein the stopper includes an attachment mechanism configured to engage with the drive mechanism (Babenhauserheide, fig. 3 and col. 4, ln 50-64, as explained in claim 5 above, the closure cap 15 comprises an outwardly protruding collar 16 and a concentric bearing rim 17. The bearing rim serves to rotatably mount the roller body 11 on the floor care device; Carter, para. [0022], as explained in claim 13 above, the brush roll 122 may be coupled to one or more motors 123a, 123b to impart rotation).  

Regarding claim 15, Carter discloses, in fig. 1, a robotic cleaner (robotic cleaning apparatus 100) comprising: 
a chassis (housing 110); 
a plurality of drive wheels (driven wheels 130) configured to be independently driven (para. [0024], there are one or more driven wheels 130, and drive motors drive the drive wheels independently); 
one or more sensors (para. [0024], the robotic cleaning apparatus 100 may include proximity sensors, bump sensors, and cliff sensors); and 
a brush roll (brush roll 122) rotatable relative to the chassis (para. [0020], the brush roll 122 may be configured to rotate about a rotating axis), the brush roll including: 
a main body having a radial surface (see fig. 1, a main body of the brush roll 122 has a radial surface), but Carter does not disclose the brush roll is a liquid-permeable brush roll including: a cavity having an open end, the cavity extending within the main body and being configured to store a cleaning fluid therein; and one or more weep holes defined in the radial surface of the main body and fluidly coupled to the cavity.  
As explained in claim 6 above, Pfeiffer teaches, in the analogous floor cleaning field of endeavor, the liquid-permeable brush roller (fig. 2, cleaning roller 2) including a cavity having an open end (fig. 2, liquid space 4 has an open end), the cavity extending within the main body (fig. 2, the liquid space 4 extends within the hollow body 3) and being configured to store a cleaning fluid therein (abstract, the hollow body 3 has an internal liquid space); and one or more weep holes defined in the radial surface of the main body and fluidly coupled to the cavity (fig. 2, hollow body openings 5, 10 are disposed on the radial surface of the hollow body 3 and they are fluidly coupled to the liquid space 4).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush roll of Carter to replace it with a liquid-permeable brush roller as taught by Pfeiffer in order to use the cleaner as a mopping device by applying liquid onto a floor surface during a cleaning operation.
However, Carter and Pfeiffer still do not teach a stopper removably coupled to the main body at the open end of the cavity
As explained in claim 6 above, Babenhauserheide teaches, in the analogous floor cleaning field of endeavor, the liquid-permeable brush roll (fig. 3, a care apparatus 10 having a roller body 11) comprising a stopper removably coupled to the main body at the open end of the cavity (fig. 3, a closure cap 15 is coupled to the roller body 11 at the end of an open end of the cavity; col. 5, ln 4-6, at least one of closure caps 15 can be removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brush roll of Carter as modified by Pfeiffer to provide the stopper as taught by Babenhauserheide so that the cleaning fluid is dispensed only through the weeping holes to wet the outer sheath for effective mopping of the floor. In addition, the stopper can be removed for convenient refilling of the cleaning fluid into the cavity of the cleaning roll.

Regarding claim 16, Carter as modified by Pfeiffer and Babenhauserheide teaches the robotic cleaner as in claim 15, wherein the liquid-permeable brush roll is removably coupled to the chassis (Carter, para. [0032], as explained in claim 7 above, the brush roller 122 may be removable).  

Regarding claim 17, Carter as modified by Pfeiffer and Babenhauserheide teaches the robotic cleaner as in claim 15, further comprising a dry cleaning agitator (Carter, fig. 1 and para. [0023], as explained in claim 8 above, the robotic cleaning apparatus 100 comprises side brushes 121 to sweep debris).  

Regarding claim 18, Carter as modified by Pfeiffer and Babenhauserheide teaches the robotic cleaner as in claim 17, wherein one or more of the liquid-permeable brush roll is configured to float relative to the chassis (Babenhauserheide, fig. 1 and col. 5, ln 55-61, as explained in claim 9 above, the care apparatus 10 can be pressed against the floor by spring force, therefore, it may move up or down relative to a housing 2 depending a surface of the floor to be cleaned).  

Regarding claim 19, Carter as modified by Pfeiffer and Babenhauserheide teaches the robotic cleaner as in claim 15, wherein the liquid-permeable brush roll further includes an outer sheath configured to slidably engage the radial surface of the main body (Pfeiffer, fig. 2, as explained in claim 10 above, the sponge body 12 and the cleaning cloth 13 can be slidably engaged to the radial surface of the hollow body 3), the outer sheath including an absorbent material (Pfeiffer, col. 6, ln 51-67, as explained in claim 12 above, the cleaning cloth 13 is a microfiber cloth. Liquid is squeezed out of the sponge body 12 and the cleaning cloth 13 to be applied to a surface to be cleaned, therefore, the sponge body and the cleaning cloth are absorbent material) and being removably coupled to the main body (Pfeiffer, fig. 2 and col. 6, ln 50-51, as explained in claim 11 above, the hollow body 3 is enveloped by the sponge body 12, and it is removable). 

Regarding claim 20, Carter as modified by Pfeiffer and Babenhauserheide teaches the robotic cleaner as in claim 15, further comprising a drive mechanism configured to cause the liquid-permeable brush roll to rotate (Carter, para. [0022], as explained in claim 13 above, the brush roll 122 may be coupled to one or more motors 123a, 123b to impart rotation), wherein the stopper includes an attachment mechanism configured to engage with the drive mechanism (Babenhauserheide, fig. 3 and col. 4, ln 50-64, as explained in claim 14 above, the closure cap 15 comprises an outwardly protruding collar 16 and a concentric bearing rim 17. The bearing rim serves to rotatably mount the roller body 11 on the floor care device, and may be configured to engage with the drive mechanism).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moon et al. (US 2018/0184870) discloses a robot cleaner comprising a chassis, a plurality of drive wheels, sensors, and a liquid-permeable brush roll including a main body, a cavity to store a cleaning fluid therein, a stopper, and weep holes, wherein the liquid-permeable brush roll is removably coupled to the chassis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        


/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723